             Case 1:20-cv-00679-RGA Document 22 Filed 05/26/20 Page 1 of 5 PageID #: 107




                                  IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF DELAWARE

         Atlas Uluslararasi Kumanyacılık tic A.Ş           §
                                                           §
         Atlas Gemi Vanalari ve Ekipmanlari Tic Ltd Sti,   §
                                                           §   CIVIL ACTION NO.: 20-679-UNA
                 Plaintiffs,                               §
                                                           §   IN ADMIRALTY, Rule 9(h)
         vs.                                               §
                                                           §
         M/V ARICA, IMO 9399741, its engines, tackle       §
         and apparel, et al.,                              §
                                                           §
                 Defendant and Garnishee.                  §
                                                           §
         Network Shipping Ltd.                             §
                                                           §
                 Intervening Plaintiff,                    §
                                                           §
         v.                                                §
                                                           §
         M/V ARICA, IMO 9399741, its engines, tackle       §
         and apparel,                                      §
                                                           §
                 Defendant in rem,                         §
                                                           §
         and                                               §
                                                           §
         FS Arica, Ltd.,                                   §
                                                           §
                 Defendant in personam,                    §
                                                           §
         and                                               §
                                                           §
         The Master of the M/V ARICA,                      §
                                                           §
                 Garnishee.                                §

                                  UNOPPOSED/EX PARTE MOTION TO FILE
                                 VERIFIED COMPLAINT IN INTERVENTION




26550479.1
             Case 1:20-cv-00679-RGA Document 22 Filed 05/26/20 Page 2 of 5 PageID #: 108




                 Intervening Plaintiff Network Shipping Ltd. (“NSL”) hereby moves, pursuant to Fed. R.

         Civ. P. 24, for leave to intervene and, pursuant to Supplemental Rule B, for issue and service of a

         writ of maritime attachment and Rule C warrant for arrest of the Vessel N/V ARICA (“Vessel”)..

                 As set out in the Verified Intervening Complaint herewith, on the order of defendant FS

         Arica, Ltd., owner of the Vessel, chartered the Vessel to NSL, but breached the Charter Party

         with the result that FS Arica owes NSL at least $280,000 plus interest and costs. Despite

         repeated demand, FS Arica has failed to pay NSL those damages.

                 The Vessel, on May 20, 2020, was attached and arrested by plaintiffs Atlas Uluslararasi

         Kumanyacılık tic A.Ş (“Atlas UK”) and Atlas Gemi Vanalari ve Ekipmanlari Tic Ltd Sti (“Atlas

         GV”)(collectively, “Atlas”) in this action for non-payment of invoices.

                 NSL has asserted direct claims against FS Arica, Ltd. for breach of contract, and is

         proceeding for maritime attachment and garnishment of property of FS Arica pursuant to

         Supplemental Rule B. Further, NSL holds a maritime lien in rem against the Vessel pursuant to

         Supplemental Rule C.

                 This Court therefore should grant NSL leave to intervene, having its claims proceed

         pursuant to Supplemental Rules B and C.

                 Non-Opposition to the Motion: None of the present parties opposes NSL’s motion.

                                                     Conclusion

                 WHEREFORE, NSL respectfully requests that this Court grant this unopposed motion,

         permitting it to intervene, and herewith submits a draft order.

                                               YOUNG CONAWAY STARGATT & TAYLOR LLP

                                                /s/ Timothy Jay Houseal
                                                ____________________________________
                                                Timothy Jay Houseal (Del. Bar ID No. 2880)
                                                Rodney Square

26550479.1

                                                         -2-
             Case 1:20-cv-00679-RGA Document 22 Filed 05/26/20 Page 3 of 5 PageID #: 109




                                              1000 North King Street
                                              Wilmington, DE 19801
                                              (302) 571-6682
         OF COUNSEL                           thouseal@ycst.com

         J. Stephen Simms                     Attorneys for Network Shipping Ltd.
         Simms Showers LLP
         201 International Circle, Ste. 250
         Baltimore, Maryland 21030
         Telephone:     (410) 783-5795
         Facsimile:     (410) 510-1789
         jssimms@simmsshowers.com

         Dated: May 26, 2020




26550479.1

                                                     -3-
             Case 1:20-cv-00679-RGA Document 22 Filed 05/26/20 Page 4 of 5 PageID #: 110




                                  IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF DELAWARE

         Atlas Uluslararasi Kumanyacılık tic A.Ş            §
                                                            §
         Atlas Gemi Vanalari ve Ekipmanlari Tic Ltd Sti,    §
                                                            §   CIVIL ACTION NO.: 20-679-UNA
                 Plaintiffs,                                §
                                                            §   IN ADMIRALTY, Rule 9(h)
         vs.                                                §
                                                            §
         M/V ARICA, IMO 9399741, its engines, tackle        §
         and apparel, et al.,                               §
                                                            §
                 Defendant and Garnishee.                   §
                                                            §
         Network Shipping Ltd.                              §
                                                            §
                 Intervening Plaintiff,                     §
                                                            §
         v.                                                 §
                                                            §
         M/V ARICA, IMO 9399741, its engines, tackle        §
         and apparel,                                       §
                                                            §
                 Defendant in rem,                          §
                                                            §
         and                                                §
                                                            §
         FS Arica, Ltd.,                                    §
                                                            §
                 Defendant in personam,                     §
                                                            §
         and                                                §
                                                            §
         The Master of the M/V ARICA,                       §
                                                            §
                 Garnishee.                                 §

                               ORDER GRANTING INTERVENING PLAINTIFF’S
                                  UNOPPOSED/EX PARTE MOTION TO FILE
                                 VERIFIED COMPLAINT IN INTERVENTION

                 Considering the foregoing Unopposed/Ex Parte Motion to File Verified Complaint in

         Intervention, (the “Motion”), filed herein by Network Shipping Ltd. (the “Intervenor”),

26550479.1
             Case 1:20-cv-00679-RGA Document 22 Filed 05/26/20 Page 5 of 5 PageID #: 111




                 IT IS ORDERED that the Motion is GRANTED;

                 IT IS FURTHER ORDERED that the Clerk of Court is hereby authorized and directed to

         file the Complaint in Intervention into the record in this matter and the Intervenor is hereby

         permitted to appear as plaintiff-in-intervention.

                 SO ORDERED this ____ day of May 2020.



                                                       _________________________________________
                                                       United States District Judge




26550479.1

                                                             2
